WEBB, Judge.
It was error for the Court to allow the defendant’s attorney to question the plaintiff as to the salary she received while she was not able to work. See Fisher v. Thompson, 50 N.C. App. 724, 275 S.E. 2d 507 (1981). Neither party contends it was not proper for the Court to order an additur to the verdict. See Caudle v. Swanson, 248 N.C. 249, 103 S.E. 2d 357 (1958). The plaintiff argues that it was error not to allow her motion pursuant to G.S. 1A-1, Rule 59 to set the verdict aside for the error committed in the trial in allowing the improper cross-examination. She contends that by allowing this line of questioning her credibility and that of her other witnesses was so impeached that she was materially prejudiced.
G.S. 1A-1, Rule 61 provides that an error in the admission of evidence is not a ground for setting aside a verdict unless the refusal to do so “amounts to the denial of a substantial right.” The plaintiff in this case argues that a substantial right was affected. There was testimony by an orthopedic surgeon that she had suffered a severe cervical sprain resulting in 17% disability. She argues that when the trial court repeatedly overruled counsel’s objection to testimony of sick leave benefits it was done in the presence of the jury and affected their perception of the plaintiff as well as her witnesses. We do not believe we can hold that the credibility of the plaintiff’s witnesses including the medical doctor who testified for her was affected by this line of questions. The questions asked of the plaintiff did not require her to contradict any of her direct testimony. We do not believe we can hold she was so impeached that she was denied a substantial right when the verdict was not set aside.
No error.
Judges Hedrick and Hill concur.